DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pgs. 1-5, filed 12/21/2020, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 01/13/2021.

The application has been amended as follows: 
The preamble to claim 6 is amended as follows:
The shaped metal sheet as claimed in claim 1,

The preamble to claim 8 is amended as follows:
The shaped metal sheet as claimed in claim 7,

The preamble to claim 16 is amended as follows:
claim 1,

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1 and 9.  The closest prior art is the combination of Elfwing et al. (US 2014/0191536), herein Elfwing, in view of Merklein et al. (A review on tailored blanks), herein Merklein and as evidenced by Zhang et al. (Study on Nonuniform Deformation of Tailor Rolled Blank during Uniaxial Tension), herein Zhang.  However, the combination fails to teach or suggest the one of the zones that is press-hardened consists of a plurality if sections having the same strength but different thicknesses, as required in claims 1 and 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784